Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 objected to because of the following informalities:  After the claims there is an additional line of text that is presumed to be deleted and not considered in the rejection,  “wherein at least one of the outer fabric layers comprises”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9 is missing a period at the end of the sentence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Crotty et al (US20160213960) in view of Kroese et al (US2012/0030859) and in view of Brillat (US 20110209711).
Crotty is directed to a respiratory filtering fabric and garment made therefrom (Title).  Crotty teaches an enhanced filtration multilayer laminated fabric (10) includes an air permeable, moisture-vapor-transmissive, polytetra-fluoroethylene (ePTFE) membrane central layer (12). This central layer (12) is sandwiched between a first pair of nonwoven textile layers (14, 16) and a second pair of woven textile layers (18, 20). The laminated fabric may also feature a fire resistant application. The top textile layer (18) may also include a permanent, highly breathable and highly durable electro-static discharge feature added to the inside of the layer by laying down a carbon based printed pattern on the inside of the layer. The filtration fabric (10) may be utilized to manufacture a wearable garment that is aesthetically pleasing and comfortable to wear in all weather conditions (ABST). 
The current invention allows for not only good particulate release during exhalation, but because all areas of the garment are capable of filtration, it can be rotated if necessary to a clean, unused area (in scarf form). The garment is also completely unaffected by moisture [0005].  The fabric serves as an air filtration material and provides significant air permeability without becoming clogged with particulates or 
Textiles suitable for the second pair of textile layers include woven fabric such as aramid jersey knit layers. These layers are hot-melt adhesively bonded to opposite sides of the first pair of spun bond fabric textile layers. The design of the multilayer fabric allows for selection of a wide variety of other face fabrics to be used. For example, fleece or wool fabrics for cold weather use, or self-cooling hydrophilic printed fabrics (Omnifreeze) for hot weather use [0009]. 
Crotty teaches fleeces can be used as the outer fabric layers.
Various embodiments of the multilayer fabric include the manufacture of garments such as scarves, balaclavas, shemaghs, masks, face shields, the upper portion of an extended turtleneck shirt, neck gaiters, face panels, and mouth covers and the like [0011].
Crotty teaches a first pair of textile layers include spun bond or nonwoven fabric layers and are ultrasonically point bonded on opposite sides of the ePTFE filtering membrane and the nonwoven layers served to protect the PTFE membrane from damage and allow space for the membrane to breathe and provide a solid anchor point for the adhesive lamination of the outer fabric layers [0008]. Ultrasonic point bonding is equated with fusing or fusion bonding.  Additionally, the outer layers are hot-melt adhesively bonded to opposite sides of the first pair of spun bond fabric textile layers.  Hot melt adhesive bonding is also equated with fusing as claimed. The layers are all fusion bonded together as claimed.
Crotty differs and does not teach the filter layer has an N95 efficiency.  As Crotty teaches the same materials and structure as claimed, it is reasonable to presume that the filtration efficiency of the membrane is that of an N95.  In the absence of evidence that Crotty does not meet the claimed N95 filtration efficiency, Crotty teaches the claimed plurality of layers.  The recitation of N95 does not impart structure to the claims as Applicant has not defined the N95 to meet any specific structural limitations.  The definition of N95 is evidenced by Kroese.
Kroese is directed to a neck-gaiter having a pocket for filter (Title).  Kroese teaches a neck-gaiter has a fabric tube and a pocket formed on an interior fabric tube.  The pocket is configured to receive a filter therein (ABST).    FIGS. 1 and 2 are perspective views, illustrating a neck -gaiter 100, e.g., a tubular collar worn around the neck. For some embodiments, neck -gaiter 100 includes a fabric tube 110, such as a fabric cylinder, and a pocket 120 formed on an interior surface 145 of fabric tube 110. Pocket 120 is configured to receive a filter 130 therein, as shown in FIG. 2 using phantom lines. Filter 130 may be a dust filter, pollen filter, N95 filter, or the like. An N95 is a filter that blocks about 95 percent of particles that are about 0.3 microns in size or larger. N95 filters can substantially filter out, e.g., block, airborne bacteria and viruses, such as flu viruses, e.g., the H1N1 virus, cold viruses, etc [0013].
Masks are often used for protecting a wearer of the mask from airborne particles, such as dust particles, pollution particles, bacteria, viruses, etc., according to the filtration capability of the mask. Certain masks are particularly useful for substantially preventing airborne bacteria and viruses, such as flu viruses, e.g., the H1N1 virus, cold viruses, etc., from being inhaled by the wearer. For example, N95 masks and 
As to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute an N95 filter material that has 95% or greater filtration efficiency for the PTFE membrane motivated to filter out harmful particulates.
Crotty does not teach the thickness of the filtration layer is 1.0 to 2.5 mm.  Kroese differs and does not teach the thickness of the N95 filter materials.
Brillat is directed to a multilayer composition for a breathing mask.  Brillat teaches FFP2 N95 and FFP3 N99 filters have surface density of 100 gsm and a thickness of 2mm [0092]. The mask FFP2 (or N95) is intended to provide protection against dust from concrete, cement, plaster (for example during work involving demolition, bare brickwork, sanding), soft wood (coming from work involving sanding, cutting), fine particles of paint and resin, plastic materials (coming for example from operations of stripping via impact, sanding, etc.); against viruses (avian influenza, SRAS, tuberculosis), against environmental pollution or allergens. It can be applied in industry, construction and public works, do-it-yourself activities, work with wood, the automobile industry, bodywork and health [0095]. Results of the tests carried out with a mask of the FFP2 (or N95) type of the invention have shown a maximum rate of leakage of 8.4% which is therefore less than the maximum rate allowed by the current standard which is established at 11%. The penetration of the filtering media to NaCl was shown to be at a maximum of 1.2%, while the maximum rate allowed by the current standard is 6%. The penetration of the filtering media to paraffin oil was shown to be a maximum of 5.6%, 
Brillat teaches an effective N95 filter has a thickness of 2 mm and in the claimed range and it would have been obvious to select an N95 with the claimed thickness motivated to achieve the filtration efficiency and protection disclosed by Brillat. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a standard 1.7 mm N95 as the filter material motivated by Brillat which teaches the N95 has the ability to filter out particles and viruses efficiently.
As to claim 3, Crotty teaches there are outer fabric layers and inner fabric layers and a central filtering membrane layer.  The filter is designed to be worn over the mouth to filter out harmful airborne particles.
Crotty teaches the outer layers 18 and 20 are adhered to the spun bond layers 14 and 16 using a hot-melt adhesive pattern. The outside layers 18 and 20 are typically a woven, fleece or knit fabric, such as an aramid Jersey knit SD 1883 produced by SSM Industries with air permeability of about 250 to 400 cfm and inherent flame resistant properties [0025].  The first pair of textile layers include spun bond or nonwoven fabric layers and are ultrasonically point bonded on opposite sides of the ePTFE filtering 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ additional outer fabric layers of different construction motivated to protect the inner filtration layer and allow for lamination to the filtration layer.
As to claim 6, Crotty teaches the outer fabric layers can be made from polyester spun bond layers [0022] or fleece or wool fabrics for cold weather [0009].  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a fleece layer and another layer as Crotty teaches the materials are obvious substitutes.
As to claim 9, Crotty teaches the fabric can be made into a scarf.
As to claim 10, Crotty teaches the fabric serves as an air filtration material and provides significant air permeability without becoming clogged with particulates or moisture and which fabric can be utilized in the making of aesthetically pleasing clothing items such as scarfs, balaclavas, shemaghs, masks, face shields and the like [0006]. Various embodiments of the multilayer fabric include the manufacture of garments such as scarves, balaclavas, shemaghs, masks, face shields, the upper portion of an extended turtleneck shirt, neck gaiters, face panels, and mouth covers and the like [0011].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Crotty et al (US20160213960) in view of Kroese et al (US2012/0030859) in view of Brillat (US 20110209711) and in further view of Gray et al (US 2011/0154557).
As to claim 7, Crotty in view Kroese differs and does not teach a biocidal treatment.
Gray is directed to antimicrobial apparel, fabric, and coverings (Title).  Gray teaches apparel such as scarfs that can be used as filter materials [0027].  Gray teaches the fabrics can be treated with an antimicrobial which is equated with a biocide. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply a biocide to a scarf filtration material motivated to kill germs in the filter material.
As to claim 8, Crotty in view of Kroese differs and does not teach a biocidal treatment. Gray teaches the antimicrobial (biocide) can be a quaternary ammonium compound such as a quaternary ammonium siloxane which is equated with a quaternary ammonium silane.  Siloxanes are in the silane genus.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a biocide such as a quaternary ammonium silane motivated to kill viruses and germs in the filter.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crotty et al (US20160213960) in view of Kroese et al (US2012/0030859) in view of Brillat (US 20110209711) and in further view of Vole (US 2011/0079225).
As to claims 17, Crotty teaches the fabric can be positioned over the mouth in the form of a scarf.  
Vole is directed to a personal respiratory filter apparatus having a substantially main body and a filter that functions both as an article of every day clothing in scarf form and as a breathable, treatable filter (ABST).  Vole teaches the filter is placed in a pocket within the scarf, see Fig. 8.  The scarf has an outer layer of fabric, an inner layer of fabric and then the pocket which holds the filter material in between [0019].  As Vole teaches the filter is placed in the pocket of the scarf fabric, the filter is sandwiched between the layers of the scarf.  Fig. 13 shows the scarf placed over the users nose and mouth to provide a filter.

    PNG
    media_image1.png
    389
    297
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    371
    388
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    375
    282
    media_image3.png
    Greyscale

Vole teaches the filter material is comprised of layers of nonwoven filter paper or a few layers of sterilized cotton or gauze and therefore there is more than 1 layer of filter material in between the inner and outer scarf fabric layers [0020].  As there is more than 1 layer of filter material, the different layers are equated with different filtering portions as claimed.
Vole teaches an elongated scarf or a loop scarf and the scarf can be positioned over a user’s mouth as a respirator or mask.  Vole shows a drawstring [0044] in the loop scarf as shown in Fig. 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ multiple filter layers and portions motivated to improve the filtration capacity.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crotty et al (US20160213960) in view of Kroese et al (US2012/0030859) in view of Brillat (US 20110209711) and (US 2011/0079225) and in further view of Gray et al (US 2011/0154557).
As to claim 19, Crotty in view Kroese differs and does not teach a biocidal treatment.
Gray is directed to antimicrobial apparel, fabric, and coverings (Title).  Gray teaches apparel such as scarfs that can be used as filter materials [0027].  Gray teaches the fabrics can be treated with an antimicrobial which is equated with a biocide. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply a biocide to a scarf filtration material motivated to kill germs in the filter material.
As to claim 20, Crotty teaches the outer fabric layers can be made from polyester spun bond layers [0022] or fleece or wool fabrics for cold weather [0009].

Claims 1, 3, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Crotty et al (US20160213960) in view of Kroese et al (US2012/0030859) as evidenced by Ahmed’s article (Facemasks, healthcare policies and risk factors in the crucial months of the global pandemic).
Crotty is directed to a respiratory filtering fabric and garment made therefrom (Title).  Crotty teaches an enhanced filtration multilayer laminated fabric (10) includes an air permeable, moisture-vapor-transmissive, polytetra-fluoroethylene (ePTFE) membrane central layer (12). This central layer (12) is sandwiched between a first pair of nonwoven textile layers (14, 16) and a second pair of woven textile layers (18, 20). The laminated fabric may also feature a fire resistant application. The top textile layer (18) may also include a permanent, highly breathable and highly durable electro-static discharge feature added to the inside of the layer by laying down a carbon based 
The current invention allows for not only good particulate release during exhalation, but because all areas of the garment are capable of filtration, it can be rotated if necessary to a clean, unused area (in scarf form). The garment is also completely unaffected by moisture [0005].  The fabric serves as an air filtration material and provides significant air permeability without becoming clogged with particulates or moisture and which fabric can be utilized in the making of aesthetically pleasing clothing items such as scarfs, balaclavas, shemaghs, masks, face shields and the like [0006].
Textiles suitable for the second pair of textile layers include woven fabric such as aramid jersey knit layers. These layers are hot-melt adhesively bonded to opposite sides of the first pair of spun bond fabric textile layers. The design of the multilayer fabric allows for selection of a wide variety of other face fabrics to be used. For example, fleece or wool fabrics for cold weather use, or self-cooling hydrophilic printed fabrics (Omnifreeze) for hot weather use [0009]. 
Crotty teaches fleeces can be used as the outer fabric layers.
Various embodiments of the multilayer fabric include the manufacture of garments such as scarves, balaclavas, shemaghs, masks, face shields, the upper portion of an extended turtleneck shirt, neck gaiters, face panels, and mouth covers and the like [0011].
Crotty teaches a first pair of textile layers include spun bond or nonwoven fabric layers and are ultrasonically point bonded on opposite sides of the ePTFE filtering 
Crotty differs and does not teach the filter layer has an N95 efficiency.  As Crotty teaches the same materials and structure as claimed, it is reasonable to presume that the filtration efficiency of an N95.  In the absence of evidence that Crotty does not meet the claimed N95 filtration efficiency, Crotty teaches the claimed plurality of layers.  The recitation of N95 does not impart structure to the claims as Applicant has not defined the N95 to meet any specific structural limitations.  The definition of N95 is evidenced by Kroese.
Kroese is directed to a neck-gaiter having a pocket for filter (Title).  Kroese teaches a neck-gaiter has a fabric tube and a pocket formed on an interior fabric tube.  The pocket is configured to receive a filter therein (ABST).    FIGS. 1 and 2 are perspective views, illustrating a neck -gaiter 100, e.g., a tubular collar worn around the neck. For some embodiments, neck -gaiter 100 includes a fabric tube 110, such as a fabric cylinder, and a pocket 120 formed on an interior surface 145 of fabric tube 110. Pocket 120 is configured to receive a filter 130 therein, as shown in FIG. 2 using phantom lines. Filter 130 may be a dust filter, pollen filter, N95 filter, or the like. An N95 is a filter that blocks about 95 percent of particles that are about 0.3 microns in size or 
Masks are often used for protecting a wearer of the mask from airborne particles, such as dust particles, pollution particles, bacteria, viruses, etc., according to the filtration capability of the mask. Certain masks are particularly useful for substantially preventing airborne bacteria and viruses, such as flu viruses, e.g., the H1N1 virus, cold viruses, etc., from being inhaled by the wearer. For example, N95 masks and respirators are recognized and being effective at filtering out bacteria and virus particles. The N95 designation is an efficiency rating that means the N95 filter blocks about 95 percent of particles that are about 0.3 microns in size or larger [0002].
As to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute an N95 filter material that has 95% or greater filtration efficiency for the PTFE membrane motivated to filter out harmful particulates.
Crotty differs and does not teach the filter layer is an N95 with a thickness of 1.0 to 2.5 mm.  Kroese differs and does not teach the thickness of the N95 filter materials.
Ahmed’s article discloses that a typical N95 respirator filter has a thickness of 1.7 mm (page 4, column 1, 3rd paragraph).
The N95 of Kroese inherently has a thickness in the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a standard 1.7 mm N95 as the filter material motivated by Ahmed which teaches the N95 has the ability to filter out particles and viruses efficiently.
As to claim 3, Crotty teaches there are outer fabric layers and inner fabric layers and a central filtering membrane layer.  The filter is designed to be worn over the mouth to filter out harmful airborne particles.
Crotty teaches the outer layers 18 and 20 are adhered to the spun bond layers 14 and 16 using a hot-melt adhesive pattern. The outside layers 18 and 20 are typically a woven, fleece or knit fabric, such as an aramid Jersey knit SD 1883 produced by SSM Industries with air permeability of about 250 to 400 cfm and inherent flame resistant properties [0025].  The first pair of textile layers include spun bond or nonwoven fabric layers and are ultrasonically point bonded on opposite sides of the ePTFE filtering membrane and the nonwoven layers served to protect the PTFE membrane from damage and allow space for the membrane to breathe and provide a solid anchor point for the adhesive lamination of the outer fabric layers [0008]. The inner fabric layers are equated with the second fabric construction.  Ultrasonically point bonding of the spunbond to the ePTFE membrane is equated with a filter fused to the outer fabric layers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ additional outer fabric layers of different construction motivated to protect the inner filtration layer and allow for lamination to the filtration layer.
As to claim 6, Crotty teaches the outer fabric layers can be made from polyester spun bond layers [0022] or fleece or wool fabrics for cold weather [0009]. It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a fleece layer and another layer as Crotty teaches the materials are obvious substitutes.
As to claim 9, Crotty teaches the fabric can be made into a scarf.
As to claim 10, Crotty teaches the fabric serves as an air filtration material and provides significant air permeability without becoming clogged with particulates or moisture and which fabric can be utilized in the making of aesthetically pleasing clothing items such as scarfs, balaclavas, shemaghs, masks, face shields and the like [0006]. Various embodiments of the multilayer fabric include the manufacture of garments such as scarves, balaclavas, shemaghs, masks, face shields, the upper portion of an extended turtleneck shirt, neck gaiters, face panels, and mouth covers and the like [0011].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Crotty et al (US20160213960) in view of Kroese et al (US2012/0030859) as evidenced by Ahmed’s article (Facemasks, healthcare policies and risk factors in the crucial months of the global pandemic) and in further view of Gray et al (US 2011/0154557).
As to claim 7, Crotty in view Kroese differs and does not teach a biocidal treatment.
Gray is directed to antimicrobial apparel, fabric, and coverings (Title).  Gray teaches apparel such as scarfs that can be used as filter materials [0027].  Gray teaches the fabrics can be treated with an antimicrobial which is equated with a biocide. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply a biocide to a scarf filtration material motivated to kill germs in the filter material.
As to claim 8, Crotty in view of Kroese differs and does not teach a biocidal treatment. Gray teaches the antimicrobial (biocide) can be a quaternary ammonium compound such as a quaternary ammonium siloxane which is equated with a quaternary ammonium silane.  Siloxanes are in the silane genus.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a biocide such as a quaternary ammonium silane motivated to kill viruses and germs in the filter.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crotty et al (US20160213960) in view of Kroese et al (US2012/0030859) as evidenced by Ahmed’s article (Facemasks, healthcare policies and risk factors in the crucial months of the global pandemic) and in further view of Vole (US 2011/0079225).
As to claims 17, Crotty teaches the fabric can be positioned over the mouth in the form of a scarf.  
Vole is directed to a personal respiratory filter apparatus having a substantially main body and a filter that functions both as an article of every day clothing in scarf form and as a breathable, treatable filter (ABST).  Vole teaches the filter is placed in a pocket within the scarf, see Fig. 8.  The scarf has an outer layer of fabric, an inner layer of fabric and then the pocket which holds the filter material in between [0019].  As Vole teaches the filter is placed in the pocket of the scarf fabric, the filter is sandwiched between the layers of the scarf.  Fig. 13 shows the scarf placed over the users nose and mouth to provide a filter.

    PNG
    media_image1.png
    389
    297
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    371
    388
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    375
    282
    media_image3.png
    Greyscale

Vole teaches the filter material is comprised of layers of nonwoven filter paper or a few layers of sterilized cotton or gauze and therefore there is more than 1 layer of filter material in between the inner and outer scarf fabric layers [0020].  As there is more than 1 layer of filter material, the different layers are equated with different filtering portions as claimed.
Vole teaches an elongated scarf or a loop scarf and the scarf can be positioned over a user’s mouth as a respirator or mask.  Vole shows a drawstring [0044] in the loop scarf as shown in Fig. 17.
.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crotty et al (US20160213960) in view of Kroese et al (US2012/0030859) as evidenced by Ahmed’s article (Facemasks, healthcare policies and risk factors in the crucial months of the global pandemic) and (US 2011/0079225) and in further view of Gray et al (US 2011/0154557).
As to claim 19, Crotty in view Kroese differs and does not teach a biocidal treatment.
Gray is directed to antimicrobial apparel, fabric, and coverings (Title).  Gray teaches apparel such as scarfs that can be used as filter materials [0027].  Gray teaches the fabrics can be treated with an antimicrobial which is equated with a biocide. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply a biocide to a scarf filtration material motivated to kill germs in the filter material.
As to claim 20, Crotty teaches the outer fabric layers can be made from polyester spun bond layers [0022] or fleece or wool fabrics for cold weather [0009].

Response to Arguments
Applicant’s amendments and arguments, with respect to the 112(a) rejections have been fully considered and are persuasive.  The claims are amended and overcome the 112 rejections.  While the specification does not disclose any specific embodiments of a microfleece in combination with another layer of cotton, silk, wool, stretched PTFE, polyester or linen, as the disclosure teaches the outer layers of material are obvious substitutes, in the absence of unexpected results, it would be obvious to employ the claimed outer layers.   
The 112 (b) rejections over claim 3 for the term “first filtering portion” is withdrawn in view of the deletion of the term.
Applicant’s arguments with respect to the 35 USC 103 rejection over Crotty in view of Kroese and Brillat are not persuasive.  Applicant argues that “an N95 filter layer ….fused to the plurality of outer fabric layers” and that the prior art fails to teach this limitation.  Applicant cites Crotty for disclosing a “central layer (12) is sandwiched between a first pair of nonwoven textile layers (14,16) and a second pair of woven textile layers (18,20)”.  Paragraph [0019] of Crotty, the central layer (12) is an interior expanded PTFE layer with hydrophobic, good air permeability and moisture vapor transmission properties”.  The office action notes that the nonwoven textile layers (14, 16) “are hot melt adhesively bonded to opposite sides of the first pair of spunbond fabric textiles layers”.  Applicant states that Crotty does not disclose fusing its disclosed central layer (12) to the first pair of nonwoven textile layers (14,16) or to the second pair of woven textile layers (18,20).
In response, Crotty teaches that the layers are hot melt adhesively bonded as Applicant noted.  Crotty also teaches that the textile layers of the first pair of textile layers include spunbond or nonwoven fabric and these layers are ultrasonically pointed bonded on opposite side of the central ePFTE membrane.  The term fusing is not 
Additionally, as Brillat teaches the N95 filters are made from outer spunbond fabric, an intermediate layer of felt type tribocharged nonwoven fabric based, a meltblown layer and another external layer of spunbond layer, Brillat teaches spunbond fabric layers are part of an N95 filter.  The spunbond, ePTFE, spunbond point bonded laminate of Crotty is hot melt adhesively bonded to the further outer fabric layers.  Crotty teaches a fabric laminate that is fusion bonded.  Therefore, it would have been obvious to employ a fully fusion bonded laminate with a central filtration layer.  
Wherein Crotty does not disclose the filtration layers meet the requirements of an N95, it is reasonable to presume that Crotty teaches an N95 filtration efficiency article as Crotty teaches the same materials and structure as claimed.  Additional references to Kroese and Brillat are relied upon for teaching the definition of an N95 filtration efficiency. As the claims and the specification do not specifically disclose the structural limitations of an N95 filter, the limitation is interpreted as a material that provides N95 filtration efficiency.  Crotty’s filtration fabric would inherently meet the claim limitation.  As Crotty does not explicitly teach the filter fabric has 95% filtration efficiency, the additional references to Kroese and Brillat are provided to show that it is known in the art to employ N95 filtration materials in a fabric laminate article of clothing.  Brillat discloses the thickness of an N95 filter is known.

With respect to the arguments with regard to claim 17, as the rejection over Crotty, Kroese and Brillat is maintained, similarly the rejection including Vole is maintained as Applicant does not present any additional arguments.
With respect to the arguments with regard to claims 19 and 20, as the rejection over Crotty, Kroese and Brillat is maintained, similarly the rejection including Vole and Gray is maintained as Applicant does not present any additional arguments.
Applicant argues the rejection over Crotty in view of Kroese as evidenced by the article Ahmed “Facemasks, healthcare policies and risk factors in the crucial months of the global pandemic”.  Applicant’s arguments are not persuasive.  Applicant argues that the claims are patentable for the reasons that claim 1 is allowable and Ahmed fails to remedy the deficiencies of Crotty and Kroese.
As noted in the above response, Crotty teaches a fabric laminate with an internal filtration material and spunbond fabrics and all of the layers are either point bonded or hot melt adhesively bonded.  Both pointing bonding and hot melt adhesive are both considered fusion bonding and therefore Crotty meets the claimed limitations.
With respect to the arguments with regard to claims 7 and 8, as the rejection over Crotty, Kroese and Ahmed is maintained, similarly the rejection including Gray is maintained as Applicant does not present any additional arguments.

With respect to the arguments with regard to claims 19 and 20, as the rejection over Crotty, Kroese and Ahmed is maintained, similarly the rejection including Gray and Vole are maintained as Applicant does not present any additional arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Barklow - US-20160213959

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759